Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED

INTERCREDITOR AGREEMENT

This AMENDED & RESTATED INTERCREDITOR AGREEMENT (this “Agreement”), dated as of
June 29, 2016, is by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, as lender
and collateral agent (in such capacities, with its successors and assigns, and
as more specifically defined below, the “ABL Agent”), WILMINGTON SAVINGS FUND
SOCIETY, FSB, as trustee and collateral agent (with its successors and assigns,
and as more specifically defined below, the “Existing Noteholder Agent”),
Delaware Trust Company, as administrative agent and collateral agent (in such
capacities with its successors and assigns, and as more specifically defined
below, the “Term Agent”) and, upon execution of an Additional Indebtedness
Joinder and Designation (as defined below), the Additional Noteholder Agent (as
defined below).

WHEREAS, SAExploration, Inc., a Delaware corporation (the “ABL Borrower”) and
SAExploration Holdings, Inc., a Delaware corporation (“Holdings”), certain
subsidiaries of Holdings, as Guarantors, and the ABL Agent are parties to that
certain Credit and Security Agreement dated as of November 6, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “ABL Credit
Agreement”), pursuant to which, among other things, the ABL Agent has agreed to
make loans and extend other financial accommodations to the ABL Borrower, which
loans and financial accommodations are guaranteed by the other Loan Parties (as
defined below);

WHEREAS, Holdings, certain subsidiaries of Holdings (including the ABL
Borrower), as Guarantors, and the Existing Noteholder Agent are parties to that
certain Indenture dated as of July 2, 2014 (as amended, restated, supplemented
or otherwise modified from time to time, the “Existing Indenture”), pursuant to
which, among other things, Holdings issued secured notes in the aggregate
original principal amount of $150,000,000 (the “Existing Notes”), which Existing
Notes are guaranteed by certain Subsidiaries of Holdings;

WHEREAS, Holdings has entered into that certain Restructuring Support Agreement,
dated as of June 13, 2016 (the “Restructuring Support Agreement”), among
Holdings, on behalf of itself and the other Loan Parties under the Existing
Indenture, and certain of the Existing Noteholders (as defined herein), pursuant
to which the applicable Loan Parties have entered, or will enter, as the case
may be, into and perform the following transactions, among other transactions,
on the terms contemplated by the Restructuring Support Agreement: (i) one or
more term loans on the terms set forth in the Term Credit Agreement (as defined
below), (ii) the issuance of new shares in Holdings, and (iii) the consummation
of an exchange offer in which Existing Notes are exchanged for Additional Notes
(as defined below) and stock in Holdings, on the terms described in that certain
Exchange Offer Memorandum and Consent Solicitation Statement, dated as of
June 24, 2016 (the “Exchange Offer”), and the issuance of Additional Notes and
new stock in Holdings pursuant to such Exchange Offer (such notes collectively
referred to herein, the “Additional Notes” and the indenture by which such
Additional Notes are issued, the “Additional Indenture” and the trustee and
collateral agent under the Additional Indenture, the “Additional Noteholder
Agent”).



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Restructuring Support Agreement, Holdings, certain
subsidiaries of Holdings (including the ABL Borrower), as Guarantors, the
lenders party thereto (the “Term Lenders”) and the Term Agent are parties to
that certain Term Loan and Security Agreement, dated as of June 29, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Credit Agreement”), pursuant to which, among other things, the Term
Lenders have agreed to make loans and extend other financial accommodations to
Holdings, which loans and financial accommodations are guaranteed by the other
Loan Parties (as defined below);

WHEREAS, the Loan Parties have granted to the ABL Agent security interests in
the ABL Collateral (as defined below) as security for payment and performance of
the ABL Obligations (as defined below);

WHEREAS, the Loan Parties have granted to the Existing Noteholder Agent security
interests in the Existing Notes Collateral (as defined below) as security for
payment and performance of the Existing Indenture Obligations (as defined
below);

WHEREAS, the Loan Parties have granted to the Term Agent security interests in
the Term Collateral (as defined below) as security for payment and performance
of the Term Obligations (as defined below); and

WHEREAS, the Loan Parties plan to grant to the Additional Noteholder Agent
security interests in the Collateral as security for payment and performance of
the obligations of the Loan Parties under the Additional Indenture.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows.

SECTION 1. Definitions; Rules Of Construction.

1.1 UCC Definitions. The following terms which are defined in the Uniform
Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Equipment, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit, Letter of Credit Rights, Records and Supporting Obligations.

1.2 Defined Terms. The following terms, as used herein, have the following
meanings:

“ABL Agent” has the meaning set forth in the introductory paragraph hereof. In
the case of any Replacement ABL Agreement, the ABL Agent shall be the Person
identified as such in such agreement.

“ABL Agent Cash Collateral” means cash collateral for letter of credit or
Hedging Obligations that is pledged or delivered to ABL Agent for Hedge
Obligations and letters of credit

 

- 2 -



--------------------------------------------------------------------------------

issued by ABL Agent securing, in the case of letters of credit, an amount not to
exceed 105% of the face amount of cash collateralized letters of credit issued
upon the application of ABL Borrower and, in the case of Hedging Obligations,
not to exceed the amount of such Hedging Obligations.

“ABL Agreement” means the collective reference to (a) the ABL Credit Agreement,
and (b) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the ABL Credit Agreement
(regardless of whether such replacement, refunding or refinancing is a “working
capital” facility, asset-based facility or otherwise) or any other agreement or
instrument referred to in this clause (b) unless such agreement or instrument
expressly provides that it is not intended to be and is not an ABL Agreement
hereunder (a “Replacement ABL Agreement”). Any reference to the ABL Agreement
hereunder shall be deemed a reference to any ABL Agreement then extant.

“ABL Borrower” has the meaning set forth in the recitals above.

“ABL Collateral” means all Property of each Loan Party, whether now owned or
hereafter acquired, whether arising before or after any Insolvency Proceeding,
in which a Lien is obtained, granted or purported to be granted at any time to
the ABL Agent as security for any ABL Obligation.

“ABL Credit Agreement” has the meaning set forth in the recitals above.

“ABL Documents” means the ABL Credit Agreement, each ABL Security Document, each
ABL Guarantee and each other ABL Loan Document.

“ABL Guarantee” means any Guarantee by any Loan Party of any or all of the ABL
Obligations.

“ABL Lien” means any Lien created by or pursuant to the ABL Security Documents.

“ABL Loan Documents” means the “Loan Documents” as defined in the ABL Credit
Agreement.

“ABL Obligations” means (a) all principal of and interest (including any
Post-Petition Interest), costs and premium (if any) on all loans and other
extensions of credit made pursuant to the ABL Agreement or any DIP Financing by
the ABL Agent to the extent permitted hereunder, (b) all reimbursement
obligations (if any) and interest thereon (including any Post-Petition Interest)
with respect to any letter of credit or similar instruments issued pursuant to
the ABL Agreement, (c) all Guarantee obligations, indemnities, fees, expenses
and other amounts payable from time to time pursuant to the ABL Documents, in
each case whether or not allowed or allowable in an Insolvency Proceeding, and
(d) all other “Obligations” as defined under the ABL Credit Agreement,
including, without limitation, Banking Services Obligations and Hedging
Obligations. To the extent any payment with respect to any ABL Obligation
(whether by or on behalf of any Loan Party, as Proceeds of security, enforcement
of any right of setoff or otherwise) is declared to be a fraudulent conveyance,
fraudulent transfer or a preference in any

 

- 3 -



--------------------------------------------------------------------------------

respect, set aside or required to be paid to a debtor in possession, any Secured
Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the ABL Agent and the other Classes of Secured
Parties, be deemed to be reinstated and outstanding as if such payment had not
occurred.

“ABL Obligations Cap” means the amount of $30,000,000, plus fees, costs, and
interest thereon, plus Hedging Obligations relating to the ABL Obligations not
to exceed $5,000,000, plus Indebtedness at any time owing to ABL Agent on
account of a DIP Financing in a principal amount not to exceed $5,000,000.

“ABL Obligations Payment Date” means the first date on which (a) the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations
and in the case of any sale of ABL Collateral, any Excess ABL Obligations) have
been indefeasibly paid in cash in full (or cash collateralized or defeased in
accordance with the terms of the ABL Documents), (b) all commitments to extend
credit under the ABL Documents have been terminated, (c) there are no
outstanding letters of credit issued under the ABL Documents (other than such as
have been cash collateralized or defeased in accordance with the terms of the
ABL Documents), (d) any other conditions to termination of the ABL Liens set
forth in Section 2.10 of the ABL Credit Agreement have been satisfied, and
(e) so long as the Term Obligations Payment Date, the Existing Indenture
Obligations Payment Date or the Additional Indenture Obligations Payment Date,
to the extent applicable, shall not have occurred, the ABL Agent has delivered a
written notice to the respective Representative(s) stating that the events
described in clauses (a), (b), (c), and (d), have occurred to the satisfaction
of the ABL Agent.

“ABL Post-Petition Assets” has the meaning set forth in Section 5.2(b).

“ABL Security Documents” means any and all agreements securing satisfaction of
the ABL Obligations, including the ABL Credit Agreement, those certain Deposit
Account Control Agreements between ABL Agent, the Existing Noteholder Agent, the
ABL Borrower, and certain other Loan Parties (as may be amended to add
Additional Noteholder Agent and Term Agent as parties thereto as contemplated by
the Loan Documents), that certain Preferred Ship Mortgage of November 6, 2014,
executed by SAExploration Seismic Services (US), LLC in favor of the ABL Agent,
and any other ABL Loan Documents under which a security interest is granted to
the ABL Agent.

“Additional Debt” has the meaning set forth in Section 10.5(b).

“Additional Indenture” has the meaning set forth in the recitals above.

“Additional Indenture Agreement” means the collective reference to (a) the
Additional Indenture; (b) any agreement under which notes are sold or issued
pursuant to the terms of the Additional Indenture or any supplemental indenture
relating to such notes, if any; and (c) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to extend, replace, refinance or
refund in whole or in part the Indebtedness and other obligations outstanding
under or issued pursuant to the

 

- 4 -



--------------------------------------------------------------------------------

Additional Indenture or any other agreement or instrument referred to in this
clause (c) unless such agreement or instrument expressly provides that it is not
intended to be and is not an Additional Indenture Agreement hereunder (a
“Replacement Additional Indenture Agreement”). Any reference to the Additional
Indenture Agreement hereunder shall be deemed a reference to any Additional
Indenture Agreement then extant.

“Additional Indenture Documents” means the Additional Indenture Agreement, each
Additional Indenture Security Document and each Additional Indenture Guarantee.

“Additional Indenture Guarantee” means any Guarantee by any Loan Party of any or
all of the Additional Indenture Obligations.

“Additional Indenture Lien” means any Lien created by or pursuant to the
Additional Indenture Security Documents.

“Additional Indenture Obligations” means (a) all principal of and interest
(including any Post-Petition Interest), costs and premium (if any) on all
indebtedness issued under the Additional Indenture Agreement or any DIP
Financing provided by some or all of the Additional Indenture Secured Parties to
the extent permitted hereunder, and (b) all Guarantee obligations, indemnities,
fees, expenses and other amounts payable from time to time pursuant to the
Additional Indenture Documents, in each case whether or not allowed or allowable
in an Insolvency Proceeding. To the extent any payment with respect to any
Additional Indenture Obligation (whether by or on behalf of any Loan Party, as
Proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance, fraudulent transfer or a preference in
any respect, set aside or required to be paid to a debtor in possession, a
Secured Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Additional Noteholder Agent and the other
Classes of Secured Parties, be deemed to be reinstated and outstanding as if
such payment had not occurred.

“Additional Indenture Obligations Payment Date” means the first date on which
(a) the Additional Indenture Obligations (other than those that constitute
Unasserted Contingent Obligations) have been indefeasibly paid in cash in full,
(b) all commitments to extend credit under the Additional Indenture Documents
have been terminated, and (c) so long as the ABL Obligations Payment Date, Term
Obligations Payment Date or Existing Indenture Obligations Payment Date shall
not have occurred, the Additional Noteholder Agent has delivered a written
notice to the respective Representative(s) stating that the events described in
clauses (a) and (b) have occurred to the satisfaction of the Additional
Indenture Secured Parties.

“Additional Indenture Secured Parties” means the Additional Noteholder Agent and
the Additional Noteholders.

“Additional Indenture Security Documents” means any and all agreements securing
satisfaction of the Additional Indenture Obligations.

“Additional Noteholder Agent” has the meaning set forth in the recitals above
and shall become a party hereto and be bound by all terms hereof upon the
execution of an Additional Indebtedness Joinder and Designation.

 

- 5 -



--------------------------------------------------------------------------------

“Additional Noteholders” means the holders of the notes issued under any
Additional Indenture Agreement.

“Additional Notes” has the meaning set forth in the recitals above.

“Additional Notes Collateral” means all Property of each Loan Party, whether now
owned or hereafter acquired, whether arising before or after any Insolvency
Proceeding, in which a Lien is granted or purported to be granted to any
Additional Indenture Secured Party as security for any Additional Indenture
Obligation.

“Additional Term Agreement” means any agreement approved for designation as such
by the Representatives in any Additional Indebtedness Joinder and Designation
delivered to the Loan Parties after the date hereof, a form of which is attached
hereto as Exhibit A.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise.

“Banking Services Obligations” means with respect to any Loan Party, any
obligations of such Loan Party owed to ABL Agent (or any of its affiliates) in
respect of Cash Management Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the board of directors of a direct or
indirect general partner of the partnership;

(3) with respect to a limited liability company, the direct or indirect managing
member or members or any controlling committee of managing members thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity

 

- 6 -



--------------------------------------------------------------------------------

thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be prepaid by
the lessee without payment of a penalty.

“Capital Stock” means, (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) in the equity
of such entity, (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests, and
(d) in the case of any other entity, any other interests or participations that
confer on a Person that right to receive a share of the profits and losses of,
or distributions of assets of, the issuing entity, but excluding for each of
(a) through (d) any debt securities convertible or exchangeable for Capital
Stock, whether or not such debt securities include any right of participation
with Capital Stock.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Class”, when used in reference to (a) any Secured Obligations, refers to
whether such Secured Obligations are the ABL Obligations, the Term Obligations,
the Additional Indenture Obligations or the Existing Indenture Obligations,
(b) any Representative, refers to whether such Representative is the ABL Agent,
the Term Agent, the Additional Noteholder Agent or the Existing Noteholder
Agent, (c) any Secured Parties, refers to whether such Secured Parties are the
ABL Agent, the Term Secured Parties, the Additional Indenture Secured Parties or
the Existing Indenture Secured Parties and/or (d) any Loan Documents, refers to
whether such Loan Documents are the ABL Documents, the Term Documents, the
Additional Indenture Documents or the Existing Indenture Documents.

“Collateral” means all existing and future assets and property of Holdings, each
Domestic Subsidiary of Holdings (including the ABL Borrower) and each other
Subsidiary of Holdings that becomes party to any Loan Documents after the date
hereof, with respect to which a Lien is granted as security for any Secured
Obligations under each Class of Loan Documents that constitutes:

 

  (1) Accounts (as defined in the UCC), payment intangibles and all other
receivables;

 

  (2) Equipment (as defined in the UCC) and documents therefor;

 

  (3) Investment Property (as defined in the UCC);

 

  (4) commodity accounts, deposit accounts, collection accounts and securities
accounts (including all cash, cash equivalents, financial assets, negotiable
instruments and other evidence of payment, and other funds on deposit therein or
credited thereto);

 

- 7 -



--------------------------------------------------------------------------------

  (5) letter of credit rights, supporting obligations and commercial tort claims
with respect to any of the foregoing and letters of credit transferred to the
ABL Agent;

 

  (6) all contracts, contract rights, Inventory, General Intangibles, documents,
Chattel Paper (whether tangible or electronic) (each as defined in the UCC),
drafts and acceptances, payment intangibles and instruments, in each case, in
connection with, used in, acquired for, or necessary to the realization on any
of the assets identified in clauses (1) through (5); excluding intercompany
notes by or among Holdings and any of its Subsidiaries;

 

  (7) all other tangible and intangible property of Holdings, its Domestic
Subsidiaries and each of its other Subsidiaries that becomes a party to the Loan
Documents after the date hereof;

 

  (8) all books and records relating to the items referred to in items
(1) through (7); and

 

  (9) all collateral security and guarantees with respect to any of the
foregoing and, subject to the terms of this Agreement, all proceeds, products,
substitutions, replacements, accessions, cash, money, insurance proceeds,
instruments, securities, security entitlements, financial assets and deposit
accounts received as proceeds of any of the foregoing and any other “proceeds”
of the above as such are set forth in the ABL Credit Agreement; provided that
any Collateral, regardless of type, received in exchange for any Collateral
pursuant to an Enforcement Action pursuant to the terms of the ABL Credit
Agreement (or the Term Credit Agreement in the event the ABL Credit Agreement
has been paid in cash in full) and this Agreement shall be treated as Collateral
under this Agreement and the Security Documents.

“Comparable Security Document” means, in relation to any Senior Collateral
subject to any Senior Security Document, that Junior Security Document that
creates a security interest in the same Senior Collateral, granted by the same
Loan Party, as applicable.

“DIP Financing” has the meaning set forth in Section 5.2(a).

“Domestic Subsidiary” means any Restricted Subsidiary of the ABL Borrower that
was formed under the laws of the United States or any state of the United States
or the District of Columbia.

“Enforcement Action” means, with respect to the Secured Obligations, the
exercise of any default rights and remedies with respect to any Collateral
securing such Secured Obligations or the commencement or prosecution of
enforcement of any of such rights and remedies with respect to Collateral under,
as applicable, the Loan Documents, or applicable law, and the exercise of any
default rights or remedies of a secured creditor under the Uniform Commercial
Code of any applicable jurisdiction or under the Bankruptcy Code.

“Equity Interests” mean, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such

 

- 8 -



--------------------------------------------------------------------------------

Person is a partnership, partnership interests (whether general or limited),
joint venture interests, or if such Person is a limited liability company,
membership interests and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of Property of, such partnership, whether outstanding on the date
hereof or issued on or after the date hereof, but excluding debt securities
convertible or exchangeable into such equity.

“Excess ABL Obligations” means the sum of (a) the portion of the principal
amount of the loans outstanding under the ABL Documents and the undrawn amount
of outstanding letters of credit issued thereunder that is in excess of the ABL
Obligations Cap, plus (b) the portion of interest and fees that accrues or is
charged with respect to that portion of the principal amount of the loans and
letters of credit described in clause (a) of this definition.

“Excluded Accounts” means, as to any Loan Party, all Deposit Accounts used
solely for (i) payroll and/or accrued employee benefits, or (ii) employee
benefit plans.

“Existing Indenture” has the meaning set forth in the recitals above.

“Existing Indenture Agreement” means the collective reference to (a) the
Existing Indenture; (b) any agreement under which Existing Notes are sold or
issued pursuant to the terms of the Existing Indenture or any supplemental
indenture (including that certain supplemental indenture, dated as of June 29,
2016) relating to Additional Notes, if any, including, without limitation, that
certain Purchase Agreement, dated as of June 25, 2014 by and between Holdings,
Jefferies LLC and certain subsidiaries of Holdings, as guarantors; and (c) any
other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any Indebtedness or other financial accommodation that has been incurred to
extend, replace, refinance or refund in whole or in part the Indebtedness and
other obligations outstanding under or issued pursuant to the Existing Indenture
or any other agreement or instrument referred to in this clause (c) unless such
agreement or instrument expressly provides that it is not intended to be and is
not an Existing Indenture Agreement hereunder (a “Replacement Existing Indenture
Agreement”); provided that, for the avoidance of doubt the Additional Indenture
shall not be considered an ‘Existing Indenture Agreement’ hereunder. Any
reference to the Existing Indenture Agreement hereunder shall be deemed a
reference to any Existing Indenture Agreement then extant.

“Existing Indenture Documents” means the Existing Indenture Agreement, each
Existing Indenture Security Document and each Existing Indenture Guarantee.

“Existing Indenture Guarantee” means any Guarantee by any Loan Party of any or
all of the Existing Indenture Obligations.

“Existing Indenture Lien” means any Lien created by or pursuant to the Existing
Indenture Security Documents.

“Existing Indenture Obligations” means (a) all principal of and interest
(including any Post-Petition Interest), costs and premium (if any) on all
indebtedness issued under the Existing Indenture Agreement or any DIP Financing
provided by some or all of the Existing Indenture Secured Parties to the extent
permitted hereunder, and (b) all Guarantee obligations, indemnities,

 

- 9 -



--------------------------------------------------------------------------------

fees, expenses and other amounts payable from time to time pursuant to the
Existing Indenture Documents, in each case whether or not allowed or allowable
in an Insolvency Proceeding. To the extent any payment with respect to any
Existing Indenture Obligation (whether by or on behalf of any Loan Party, as
Proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance, fraudulent transfer or a preference in
any respect, set aside or required to be paid to a debtor in possession, a
Representative, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of such Representative and the respective Secured
Parties, be deemed to be reinstated and outstanding as if such payment had not
occurred.

“Existing Indenture Obligations Payment Date” means the first date on which
(a) the Existing Indenture Obligations (other than those that constitute
Unasserted Contingent Obligations) have been indefeasibly paid in cash in full,
(b) all commitments to extend credit under the Existing Indenture Documents have
been terminated, and (c) so long as the ABL Obligations Payment Date, the Term
Obligations Payment Date or the Additional Indenture Obligations Payment Date
shall not have occurred, the Existing Noteholder Agent has delivered a written
notice to the respective Representative(s) stating that the events described in
clauses (a) and (b) have occurred to the satisfaction of the Existing Indenture
Secured Parties.

“Existing Indenture Secured Parties” means the Existing Noteholder Agent and the
Existing Noteholders.

“Existing Indenture Security Documents” means any and all agreements securing
satisfaction of the Existing Indenture Obligations, including, without
limitation, that certain Security Agreement, dated as of July 2, 2014 by and
among the ABL Borrower and the other Loan Parties, as co-Pledgors, and the
Existing Noteholder Agent, that certain Trademark Security Agreement, dated as
of July 2, 2014 by and among the ABL Borrower and the other Loan Parties, as
co-Pledgors, and the Existing Noteholder Agent, those certain Deposit Account
Control Agreements, each dated as of November 6, 2014 by and among the ABL
Agent, the Existing Noteholder Agent, the ABL Borrower, and certain other Loan
Parties (to be amended to add Additional Noteholder Agent and Term Agent as
parties thereto as contemplated by the Loan Documents), and that certain
Preferred Ship Mortgage, dated as of November 6, 2014, executed by SAExploration
Seismic Services (US), LLC in favor of the Existing Noteholder Agent.

“Existing Noteholder Agent” has the meaning set forth in the recitals above.

“Existing Noteholders” means the holders of the Existing Notes.

“Existing Notes” has the meaning set forth in the recitals above.

“Existing Notes Collateral” means all Property of each Loan Party, whether now
owned or hereafter acquired, whether arising before or after any Insolvency
Proceeding, in which a Lien is granted or purported to be granted to any
Existing Indenture Secured Party as security for any Existing Indenture
Obligation.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party,

 

- 10 -



--------------------------------------------------------------------------------

determined in good faith by the Chief Financial Officer or Board of Directors of
Holdings (unless otherwise provided in the Term Credit Agreement, the Existing
Indenture and the Additional Indenture).

“Foreign Equity” means Equity Interests in any Foreign Subsidiary that are owned
by any Loan Party.

“Foreign Subsidiary” means any Restricted Subsidiary of Holdings that is not a
Domestic Subsidiary.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in any other statements by such other
entity as may have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

“Governmental Authority” means any federal, state, local or foreign (whether
civil, criminal, military or otherwise) court, central bank or governmental
agency, tribunal, authority, instrumentality or regulatory body or any
subdivision thereof or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

“Hedging Obligations” means with respect to any specified Person, the
obligations of such Person under:

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreement, and interest rate collar
agreements;

(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

“Holdings” has the meaning set forth in the recitals above.

“Impairment” has the meaning set forth in Section 2.7.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

 

- 11 -



--------------------------------------------------------------------------------

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations;

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than one year after such property is acquired or
such services are completed; or

(6) representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under any Loan Documents as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness.

“Insolvency Proceedings” means with respect to any Person, (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to such
Person, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to such Person or with respect
to a material portion of its assets; (c) any composition of liabilities or
similar arrangement relating to such Person, whether or not under a court’s
jurisdiction or supervision; (d) any liquidation, dissolution, reorganization or
winding up of such Person, whether voluntary or involuntary, whether or not
under a court’s jurisdiction or supervision, and whether or not involving
insolvency or bankruptcy; or (e) any general assignment for the benefit of
creditors or any other marshaling of assets and liabilities of such Person.

“Intervening Creditor” has the meaning set forth in Section 2.7.

“Intervening Lien” has the meaning set forth in Section 2.7.

“Issue Date” means July 2, 2014.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

- 12 -



--------------------------------------------------------------------------------

“Junior Collateral” means with respect to any Junior Secured Party, any
Collateral on which it has a Junior Lien.

“Junior Documents” means, collectively, with respect to any Junior Obligations,
any provision pertaining to such Junior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Junior Obligation.

“Junior Liens” means (a) with respect to any ABL Collateral, all Liens securing
the Term Obligations, the Additional Indenture Obligations and the Existing
Indenture Obligations, (b) with respect to any Term Collateral, all Liens
securing the Additional Indenture Obligations and the Existing Indenture
Obligations and (c) with respect to any Additional Notes Collateral, all Liens
securing the Existing Indenture Obligations.

“Junior Obligations” means (a) with respect to any ABL Collateral, the Term
Obligations, the Additional Indenture Obligations and the Existing Indenture
Obligations, (b) with respect to any Term Collateral, the Additional Indenture
Obligations and the Existing Indenture Obligations and (c) with respect to any
Additional Notes Collateral, the Existing Indenture Obligations.

“Junior Obligations Payment Date” means (a) with respect to any ABL Obligations,
the Term Obligations Payment Date, the Additional Indenture Obligations Payment
Date and the Existing Indenture Obligations Payment Date, (b) with respect to
any Term Obligations, the Additional Indenture Obligations Payment Date and the
Existing Indenture Obligations Payment Date and (c) with respect to any
Additional Indenture Obligations, the Existing Indenture Obligations Payment
Date.

“Junior Representative” means (a) with respect to any ABL Obligations or any ABL
Collateral, the Term Agent, the Additional Noteholder Agent and the Existing
Noteholder Agent, (b) with respect to any Term Obligations or any Term
Collateral, the Additional Noteholder Agent and the Existing Noteholder Agent
and (c) with respect to the Additional Indenture Obligations or any Additional
Notes Collateral the Existing Noteholder Agent.

“Junior Representative Waiver Event” has the meaning set forth in
Section 3.2(c).

“Junior Secured Parties” means (a) with respect to the ABL Collateral, the Term
Secured Parties, Additional Indenture Secured Parties and Existing Indenture
Secured Parties, (b) with respect to the Term Collateral, all Additional
Indenture Secured Parties and Existing Indenture Secured Parties and (c) with
respect to the Additional Notes Collateral, the Existing Indenture Secured
Parties.

“Junior Security Documents” means with respect to any Junior Secured Party, the
Security Documents that secure the Junior Obligations.

“Legal Requirements” means, as to any Person, the Organizational Documents of
such Person, and any governmental treaty, law (including the common law),
statute, ordinance, code, rule, regulation, guidelines, license, permit
requirement, Order or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

 

- 13 -



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not field recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.

“Lien Priority” means with respect to any Lien of a Representative in the
Collateral, the order of priority of such Lien specified in Section 2.1.

“Loan Documents” shall mean, collectively, the ABL Documents, the Term
Documents, the Additional Indenture Documents and the Existing Indenture
Documents.

“Loan Party” means Holdings, the ABL Borrower and each Subsidiary of Holdings
that is now or hereafter becomes a party to any Loan Document. All references in
this Agreement to any Loan Party shall include such Loan Party as a
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding.

“Non-Recourse Debt” means Indebtedness:

(1) as to which neither Holdings nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), or (b) is directly or indirectly
liable as a guarantor or otherwise;

(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time, or both, any holder of any
other Indebtedness of Holdings or any of its Restricted Subsidiaries to declare
a default on such other Indebtedness or cause the payment of the Indebtedness to
be accelerated or payable prior to its Stated Maturity; and

(3) as to which the lenders will not have any recourse to the stock or assets of
Holdings or any of its Restricted Subsidiaries (other than Equity Interests of
an Unrestricted Subsidiary).

“Organizational Documents” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate of formation and operating agreement (or similar documents) of such
Person, (c) in the case of any limited partnership, the certificate of formation
and limited partnership agreement (or similar documents) of such Person (and,
where applicable, the equity holders or shareholders registry of such Person),
(d) in the case of any general partnership, the partnership agreement (or
similar document) of such Person, (e) in any other case, the functional
equivalent of the foregoing, and (f) any shareholder, voting trust or similar
agreement between or among any holders of Equity Interests of such Person.

 

- 14 -



--------------------------------------------------------------------------------

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.

“Proceeds” means (a) when used with respect to the Collateral, all “proceeds,”
as defined in Article 9 of the Uniform Commercial Code (including, without
limitation, insurance proceeds on Collateral but excluding any business
interruption insurance), and (b) whatever is recoverable or recovered when any
Collateral is sold, exchanged, collected, or disposed of, whether voluntarily or
involuntarily.

“Property” means any right, title, or interest in or to property of assets of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any other Person owned by the
Person in question and whether now in existence or owned or hereafter entered
into or acquired, including all Real Property, cash, securities, accounts,
revenues and contract rights.

“Purchase Option Period” has the meaning set forth in Section 7.1(a).

“Recovery” has the meaning set forth in Section 5.5.

“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement.”

“Replacement Term Agreement” has the meaning set forth in the definition of
“Term Agreement.”

“Replacement Additional Indenture Agreement” has the meaning set forth in the
definition of “Additional Indenture Agreement.”

“Replacement Existing Indenture Agreement” has the meaning set forth in the
definition of “Existing Indenture Agreement.”

“Representative” means each of the ABL Agent, Term Agent, Additional Noteholder
Agent and the Existing Noteholder Agent.

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“Retained Interest” has the meaning set forth in Section 7.5.

 

- 15 -



--------------------------------------------------------------------------------

“Secured Obligations” means ABL Obligations, the Term Obligations, the
Additional Indenture Obligations and the Existing Indenture Obligations.

“Secured Parties” means the ABL Agent, the Term Secured Parties, the Additional
Indenture Secured Parties and the Existing Indenture Secured Parties.

“Security Documents” means, collectively, the ABL Security Documents, the Term
Security Documents, the Additional Indenture Security Documents and the Existing
Indenture Security Documents.

“Senior Collateral” means with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.

“Senior Documents” means, collectively, with respect to any Senior Obligation,
any provision pertaining to such Senior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Senior Obligation.

“Senior Liens” means (a) with respect to the Term Collateral, all Liens securing
the ABL Obligations, (b) with respect to the Additional Notes Collateral, all
Liens securing the Term Obligations and all Liens securing the ABL Obligations
and (c) with respect to the Existing Notes Collateral, all Liens securing the
Additional Indenture Obligations, all Liens securing the Term Obligations and
all Liens securing the ABL Obligations.

“Senior Obligations” means (a) with respect to any Term Collateral, all ABL
Obligations, (b) with respect to any Additional Notes Collateral, all Term
Obligations and all ABL Obligations and (c) with respect to any Existing Notes
Collateral, all Additional Indenture Obligations, all Term Obligations and all
ABL Obligations.

“Senior Obligations Payment Date” means (a) with respect to Term Obligations,
the ABL Obligations Payment Date, (b) with respect to any Additional Indenture
Obligations, the Term Obligations Payment Date and the ABL Obligations Payment
Date and (c) with respect to any Existing Indenture Obligations, the Additional
Indenture Obligations Payment Date, the Term Obligations Payment Date and the
ABL Obligations Payment Date.

“Senior Representative” means (a) with respect to any Term Collateral, the ABL
Agent, (b) with respect to any Additional Notes Collateral, the ABL Agent or (if
the ABL Obligations Payment Date shall have occurred) the Term Agent and
(c) with respect to any Existing Notes Collateral, the ABL Agent, (if the ABL
Obligations Payment Date shall have occurred) the Term Agent or (if the Term
Obligations Payment Date shall have occurred) the Additional Noteholder Agent.

“Senior Secured Parties” means (a) with respect to the Term Collateral, the ABL
Agent, (b) with respect to the Additional Notes Collateral, the Term Secured
Parties and the ABL Agent and (c) with respect to the Existing Notes Collateral,
the Additional Indenture Secured Parties, the Term Secured Parties and the ABL
Agent.

“Senior Security Documents” means with respect to any Senior Secured Party, the
Security Documents that secure the Senior Obligations.

 

- 16 -



--------------------------------------------------------------------------------

“Stated Maturity” means, with respect to any installment of interest or
principal of any Indebtedness, the date on which the payment of interest or
principal is scheduled to be paid in the documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association, or other business entity of which more than
50% of the total voting power of shares of Equity Interests entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers, trustees or similar
persons of the corporation, association, or other business entity is at the time
owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person (or a combination thereof); and

(2) any partnership or limited liability company of which (a) more than 50% of
the capital accounts, distribution rights, total equity and voting interests or
general and limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(b) such Person or any Subsidiary of such Person is a controlling general
partner or controlling managing member or otherwise controls such entity.

“Term Agent” has the meaning set forth in the introductory paragraph hereof. In
the case of any Replacement Term Agreement, the Term Agent shall be the Person
identified as such in such agreement.

“Term Agreement” means the collective reference to (a) the Term Credit
Agreement, (b) any Additional Term Agreement and (c) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace, refinance or
refund in whole or in part the indebtedness and other obligations outstanding
under the Term Credit Agreement (regardless of whether such replacement,
refunding or refinancing is a “working capital” facility, asset-based facility
or otherwise), any Additional Term Agreement or any other agreement or
instrument referred to in this clause (c) unless such agreement or instrument
expressly provides that it is not intended to be and is not a Term Agreement
hereunder (a “Replacement Term Agreement”). Any reference to the Term Agreement
hereunder shall be deemed a reference to any Term Agreement then extant.

“Term Collateral” means all Property of each Loan Party, whether now owned or
hereafter acquired, whether arising before or after any Insolvency Proceeding,
in which a Lien is obtained, granted or purported to be granted at any time to
the Term Agent, for the benefit of the Term Secured Parties, as security for any
Term Obligation.

“Term Credit Agreement” has the meaning set forth in the recitals above.

 

- 17 -



--------------------------------------------------------------------------------

“Term Documents” means the Term Agreement, each Term Security Document, each
Term Guarantee and each other Term Loan Document.

“Term Guarantee” means any Guarantee by any Loan Party of any or all of the Term
Obligations.

“Term Lender” has the meaning set forth in the introductory paragraph hereof. In
the case of any Replacement Term Agreement, the Term Lenders shall be the
Persons identified as such in such agreement.

“Term Lien” means any Lien created by or pursuant to the Term Security
Documents.

“Term Loan Documents” means the “Loan Documents” as defined in the Term Credit
Agreement or the Term Agreement, as applicable.

“Term Obligations” means (a) all principal of and interest (including any
Post-Petition Interest), costs and premium (if any) on all loans and other
extensions of credit made pursuant to the Term Agreement or any DIP Financing by
some or all of the Term Secured Parties to the extent permitted hereunder, and
(b) all Guarantee obligations, indemnities, fees, expenses and other amounts
payable from time to time pursuant to the Term Documents, in each case whether
or not allowed or allowable in an Insolvency Proceeding. To the extent any
payment with respect to any Term Obligation (whether by or on behalf of any Loan
Party, as Proceeds of security, enforcement of any right of setoff or otherwise)
is declared to be a fraudulent conveyance, fraudulent transfer or a preference
in any respect, set aside or required to be paid to a debtor in possession, any
Secured Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Term Agent and the Term Lenders and the
other Classes of Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.

“Term Obligations Payment Date” means the first date on which (a) the Term
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been indefeasibly paid in cash in full, (b) all commitments to extend
credit under the Term Documents have been terminated, and (c) so long as the ABL
Obligations Payment Date, Existing Indenture Obligations Payment Date or
Additional Indenture Obligations Payment Date shall not have occurred, the Term
Agent has delivered a written notice to the respective Representative stating
that the events described in clauses (a) and (b), have occurred to the
satisfaction of the Term Secured Parties.

“Term Secured Parties” means the Term Agent and the Term Lenders.

“Term Security Documents” means any and all agreements securing satisfaction of
the Term Obligations, including the Term Credit Agreement.

“Triggering Event” means (i) the acceleration of any Senior Obligations with
first ranking Lien Priority under Section 2.1 hereof prior to maturity, (ii) the
termination of the Senior Representative’s commitment to make advances under the
related Senior Documents, by written notice, (iii) the exercise of any
Enforcement Action in respect of such Senior Obligations, (iv) any default in
any scheduled payment of principal, premium, if any, interest or fees under any

 

- 18 -



--------------------------------------------------------------------------------

related Senior Document that remains uncured or unwaived for a period of 30
consecutive days, (v) the commencement of an Insolvency Proceeding or (vi) a
Junior Representative Waiver Event.

“Unasserted Contingent Obligations” means, at any time, Secured Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(excluding (a) the principal of, and interest and premium (if any) on, and fees
and expenses relating to, any Secured Obligation, and (b) with respect to
Secured Obligations, contingent reimbursement obligations in respect of amounts
that may be drawn under outstanding letters of credit) in respect of which no
assertion of liability (whether oral or written) and no claim or demand for
payment (whether oral or written) has been made (and, in the case of Secured
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the applicable jurisdiction.

“Unrestricted Subsidiary” means any Subsidiary of Holdings that is designated by
the Board of Directors of Holdings as an Unrestricted Subsidiary pursuant to a
resolution of the Board of Directors, but only to the extent that such
Subsidiary:

(1) has no Indebtedness other than Non-Recourse Debt;

(2) except as permitted under the terms of the Term Credit Agreement, the
Existing Indenture and the Additional Indenture, is not party to any agreement,
contract, arrangement, or understanding with Holdings or any Restricted
Subsidiary of Holdings unless the terms of any such agreement, contract,
arrangement, or understanding are no less favorable to Holdings or such
Restricted Subsidiary than those that might be obtained at the time for Persons
who are not Affiliates of Holdings;

(3) is a Person with respect to which neither Holdings nor any of its Restricted
Subsidiaries has any direct or indirect obligation to (a) subscribe for
additional Equity Interests, or (b) maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results; and

(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of Holdings or any of its Restricted Subsidiaries.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

1.3 Rules of Construction. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise

 

- 19 -



--------------------------------------------------------------------------------

modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof’ and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

SECTION 2. Lien Priority.

2.1 Lien Subordination. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Junior Lien in respect of any
Collateral or of any Senior Lien in respect of any Collateral and
notwithstanding any provision of the UCC, any applicable law (including the
Bankruptcy Code), any Loan Document, any alleged or actual defect or deficiency
in any of the foregoing, any failure to attach or (if required under any Loan
Document) perfect any Lien created under any Loan Document or any other
circumstance whatsoever, each Junior Representative, on behalf of the respective
Junior Secured Parties, in respect of such Collateral hereby agrees that:

(a) any Senior Lien in respect of such Collateral, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be and shall remain senior and prior to any Junior Lien in
respect of such Collateral (whether or not such Senior Lien is subordinated to
any Lien securing any other obligation); and

(b) any Junior Lien in respect of such Collateral, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to any Senior Lien
in respect of such Collateral.

For the avoidance of doubt, as between the ABL Agent and the other Secured
Parties, the Lien on the Collateral securing the obligations to the ABL Agent
under the ABL Credit Agreement (other than Excess ABL Obligations) shall always
be senior to the Lien on the Collateral securing the obligations to (i) the Term
Secured Parties under the Term Credit Agreement, (ii) the Additional Indenture
Secured Parties under the Additional Indenture and (iii) the Existing Indenture
Secured Parties under the Existing Indenture. For the avoidance of doubt, (A) as
between the Term Secured Parties and the other Secured Parties, the Lien on the
Collateral securing the obligations to the Term Secured Parties under the Term
Credit Agreement shall be (i) senior to the Lien on the Collateral securing the
obligations to (x) the Additional Indenture Secured Parties under the Additional
Indenture and (y) the Existing Indenture Secured Parties under the Existing
Indenture and (ii) junior to the Lien on the Collateral securing the obligations
to the ABL Agent; (B) as between the Additional Indenture Secured Parties and
the other Secured Parties, the Lien on the Collateral securing the obligations
to the Additional Indenture Secured Parties shall be (x) senior to the Lien on
the Collateral securing the obligations to the Existing Indenture Secured
Parties under the Existing Indenture and (y) junior to the Lien on the

 

- 20 -



--------------------------------------------------------------------------------

Collateral securing the obligations to (i) the ABL Agent and (ii) the Term
Secured Parties under the Term Credit Agreement; and (C) as between the Existing
Indenture Secured Parties and the other Secured Parties, the Lien on the
Collateral securing the obligations to the Existing Indenture Secured Parties
under the Existing Indenture shall be junior to the Lien on the Collateral
securing the obligations to (i) the ABL Agent, (ii) the Term Secured Parties
under the Term Credit Agreement and (iii) the Additional Indenture Secured
Parties under the Additional Indenture.

2.2 Prohibition on Contesting Liens. In respect of any Collateral, each Junior
Representative, on behalf of the respective Junior Secured Parties, in respect
of such Collateral agrees that it shall not, and hereby waives any right to:

(a) contest, or support any other Person in contesting, in any proceeding
(including any Insolvency Proceeding), the priority, validity or enforceability
of any Senior Lien on such Collateral; or

(b) demand, request, plead or otherwise assert or claim the benefit of any
marshaling, appraisal, valuation or similar right which it may have in respect
of such Collateral or the Senior Liens on such Collateral, except to the extent
that such rights are expressly granted in this Agreement.

2.3 Nature of Obligations. Each Junior Representative on behalf of itself and
the respective Junior Secured Parties acknowledges that a portion of the ABL
Obligations represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently re-borrowed, and that the terms of the ABL
Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, subject to the limitations on Indebtedness contained in the Junior
Documents, in each event, without notice to or consent by the Junior Secured
Parties and without affecting the provisions hereof. The ABL Agent, the
Additional Noteholder Agent and the Existing Noteholder Agent acknowledge that
the terms of the Term Obligations may be modified, extended or amended from time
to time, and that the aggregate amount of the Term Obligations may be increased,
replaced or refinanced, subject to the limitations on Indebtedness contained in
the ABL Loan Documents, the Existing Indenture Documents or the Additional
Indenture Documents in each event, without notice to or consent by the other
Representatives and without affecting the provisions hereof. The ABL Agent, the
Term Agent and the Additional Noteholder Agent acknowledge that the Existing
Indenture Obligations may be replaced or refinanced, and Additional Notes and/or
Exchange Notes (as such terms are defined in the Existing Indenture) may be
issued under the Existing Indenture, without notice to or consent by the other
Representatives and without affecting the provisions hereof. The ABL Agent, the
Term Agent and the Existing Noteholder Agent acknowledge that the Additional
Indenture Obligations may be replaced or refinanced, and Additional Notes and/or
Exchange Notes (as such terms are defined in the Additional Indenture) may be
issued under the Additional Indenture, without notice to or consent by the other
Representatives and without affecting the provisions hereof. The Lien Priorities
provided in Section 2.1 shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, re-borrowing,
increase, replacement, renewal, restatement or refinancing of any Class of
Secured Obligations, or any portion thereof.

 

- 21 -



--------------------------------------------------------------------------------

2.4 No New Liens.

(a) Until the Senior Obligations Payment Date, no Junior Secured Party shall
acquire or hold any Lien on any assets of any Loan Party securing any Junior
Obligation which assets are not also subject to the Lien of the Senior Secured
Parties under the Senior Documents, subject to the Lien Priority set forth
herein. If any Junior Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Loan Party securing any Junior
Obligation which assets are not also subject to the Lien of the Senior Secured
Parties under the Senior Documents, subject to the Lien Priority set forth
herein, then such Junior Representative (or the relevant Junior Secured Party)
shall, without the need for any further consent of any other Junior Secured
Party and notwithstanding anything to the contrary in any other Junior Document
be deemed to also hold and have held such lien for the benefit of the Senior
Representative or Senior Representatives (as applicable) as security for the
Senior Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify the Senior Representative or Senior Representatives (as
applicable) in writing of the existence of such Lien.

(b) Until the applicable Junior Obligation Payment Date, the Senior Secured
Parties shall not acquire or hold any Lien on any assets of any Loan Party
securing any Senior Obligation which assets are not also subject to the Lien of
the respective Junior Representative under the applicable Junior Documents,
subject to the Lien Priority set forth herein; provided, however, the ABL Agent
may hold Liens on ABL Agent Cash Collateral notwithstanding such Junior
Representative’s lack of a Lien thereon. If a Senior Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Loan Party securing any Senior Obligation which assets are not also subject to
the Lien of each Junior Representative under the applicable Junior Documents,
subject to the Lien Priority set forth herein, then such Senior Secured Party
shall, notwithstanding anything to the contrary in any other Senior Document be
deemed to also hold and have held such lien for the benefit of such Junior
Representative as security for the applicable Junior Obligations (subject to the
Lien Priority and other terms hereof) and shall promptly notify such Junior
Representative in writing of the existence of such Lien.

2.5 Separate Grants of Security and Separate Classification. Each Secured Party
acknowledges and agrees that (i) the grants of Liens pursuant to the ABL
Security Documents, the Term Security Documents, the Additional Indenture
Security Documents and the Existing Indenture Security Documents constitute
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral, the Secured Obligations of each Class
are fundamentally different from the Secured Obligations of the other Classes
and should be separately classified in any plan of reorganization proposed or
adopted in an Insolvency Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the Secured Parties in respect of the Collateral constitute claims
in the same class (rather than separate classes of senior and junior secured
claims), then the Secured Parties hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of Secured
Obligation claims against the Loan Parties with the effect being that, to the
extent that the aggregate value of the Senior Collateral is sufficient (for this
purpose ignoring all claims held by the other Secured Parties), such Senior
Secured

 

- 22 -



--------------------------------------------------------------------------------

Party shall be entitled to receive, in addition to amounts distributed to it in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of Post-Petition Interest that is available from the pool of
Collateral for such Senior Secured Party, before any distribution is made in
respect of the claims held by the other Secured Parties, with the other Secured
Parties hereby acknowledging and agreeing to turn over to the Senior
Representative on behalf of the respective Senior Secured Party amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries.

2.6 Agreements Regarding Actions to Perfect Liens.

(a) [Reserved.]

(b) The Senior Representative hereby acknowledges that, to the extent that it
holds, or a third party holds on its behalf, physical possession of or “control”
(as defined in the Uniform Commercial Code) over Collateral pursuant to the
Security Documents, such possession or control is also for the benefit of each
Junior Representative and the respective Junior Secured Parties solely to the
extent required to perfect their security interest in such Collateral. Nothing
in the preceding sentence shall be construed to impose any duty on the Senior
Representative (or any third party acting on either such Person’s behalf) with
respect to such Collateral or provide any Junior Representative and the
respective Junior Secured Parties with any rights with respect to such
Collateral beyond those specified in this Agreement and each Security Document,
as applicable, provided that subsequent to the occurrence of the Senior
Obligations Payment Date with respect to such Senior Representative (so long as
the applicable Junior Obligations Payment Date shall not have occurred), each
Junior Representative shall (i) deliver to the successor Senior Representative,
at the Loan Parties’ sole cost and expense, the Collateral in its possession or
control together with any necessary endorsements to the extent required by the
Senior Documents of the Senior Representative or (ii) direct and deliver such
Collateral as a court of competent jurisdiction otherwise directs. The
provisions of this Agreement are intended solely to govern the respective Lien
priorities as among the Secured Parties and shall not impose on the Secured
Parties any obligations in respect of the disposition of any Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party.

2.7 Impairments. It is the intention of the parties hereto that the Secured
Parties of each Class (and not the Secured Parties of any other Class) bear the
risk of (a) any determination by a court of competent jurisdiction that (i) any
Secured Obligations of such Class are unenforceable under applicable law or are
subordinated to any other obligations (other than to any Secured Obligations of
any other Class to the extent provided hereunder), (ii) any Secured Obligations
of such Class do not have a valid and perfected Lien on any of the Collateral
securing any Secured Obligations of the other Classes or (iii) any Person (other
than any Representative or any Secured Party) has a Lien on any Collateral that
is senior in priority to the Lien on such Collateral securing any Secured
Obligations of such Class, but junior to the Lien on such Collateral securing
any Secured Obligations of another Class (any such Lien being referred to as an
“Intervening Lien”, and any such Person being referred to as an “Intervening
Creditor”) and (b) the existence of any Collateral securing Secured Obligations
of the other Class that does not constitute Collateral with respect to any
Secured Obligations of such Class (any condition

 

- 23 -



--------------------------------------------------------------------------------

referred to in clause (a) or (b) with respect to the Secured Obligations of such
Class being referred to as an “Impairment” of such Class); provided that the
existence of any limitation on the maximum claim that may be made against any
real property subject to a mortgage that applies to Secured Obligations of any
Class shall not be deemed to be an Impairment of Obligations of any other Class.
In the event an Impairment exists with respect to the Secured Obligations of a
Class, the results of such Impairment shall be borne solely by the Secured
Parties of such Class, and the rights of the Secured Parties of such Class
(including the right to receive distributions in respect of the Secured
Obligations of such Class pursuant to the Loan Documents of such Class and in
accordance herewith) set forth herein shall be modified to the extent necessary
so that the results of such Impairment are borne solely by the Secured Parties
of such Class. In furtherance of the foregoing, in the event the Secured
Obligations of a Class shall be subject to an Impairment in the form of an
Intervening Lien of any Intervening Creditor, the value of any Collateral or
Proceeds that are allocated to such Intervening Creditor shall be deducted
solely from the Collateral or Proceeds to be distributed in respect of the
Secured Obligations of such Class. In addition, in the event the Secured
Obligations of a Class are modified pursuant to applicable law (including
pursuant to Section 1129 of the Bankruptcy Code or any equivalent provision of,
or order granted pursuant to, any other bankruptcy law), any reference to the
Secured Obligations of such Class or the Loan Documents of such Class shall
refer to such obligations or such documents as so modified.

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement. Subject to a purchase of the Senior Obligations
pursuant to Section 7, until the Senior Obligations Payment Date has occurred,
whether or not an Insolvency Proceeding has been commenced by or against any
Loan Party, the Senior Secured Parties shall have the exclusive right to take
and continue any Enforcement Action (including the right to credit bid their
debt) with respect to the Senior Collateral, without any consultation with or
consent of any Junior Secured Party; provided, however, each Senior Secured
Party shall use its best efforts to provide the Junior Secured Parties with
copies of any written notice of (i) acceleration, (ii) payment default, or
(iii) an Enforcement Action, within five (5) business days of providing such
notice to any Loan Party.

3.2 Junior Representative Standstill and Waivers. Each Junior Representative, on
behalf of itself and the respective Junior Secured Parties, agrees that until
the Senior Obligations Payment Date has occurred, or upon the Senior Secured
Parties’ advance written consent, but subject to the provisos set forth in
Section 5.1 and Section 7:

(a) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien on any Senior Collateral that secures any Junior
Obligation pari passu with or senior to, or to give any Junior Secured Party any
preference or priority relative to, the Liens on the Senior Collateral securing
the Senior Obligations;

(b) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including the filing of an
Insolvency Proceeding) or otherwise, any foreclosure, sale, lease, exchange,
transfer or other disposition of the Senior Collateral by any Senior Secured
Party or any other Enforcement Action taken (or any forbearance from taking any
Enforcement Action) in respect of the Senior Collateral by or on behalf of any
Senior Secured Party;

 

- 24 -



--------------------------------------------------------------------------------

(c) they have no right to (i) direct either the Senior Representative or any
other Senior Secured Party to exercise any right, remedy or power with respect
to the Senior Collateral or pursuant to the Senior Security Documents in respect
of the Senior Collateral, or (ii) consent or object to the exercise by the
Senior Representative or any other Senior Secured Party, pursuant to an
Enforcement Action, of any right, remedy or power with respect to the Senior
Collateral or pursuant to the Senior Security Documents with respect to the
Senior Collateral or to the timing or manner in which any such right is
exercised or not exercised (or, to the extent they may have any such right
described in this clause (c), whether as a junior lien creditor in respect of
the Senior Collateral or otherwise, they hereby irrevocably waive such right;
provided, however, if, pursuant to the terms of this subsection (ii), a Junior
Representative is required to waive a contractual right in connection with a
disposition of Collateral with an aggregate value in excess of $1,000,000,
outside the ordinary course of business, such waiver shall constitute a
Triggering Event if the Junior Representative provides written notification to
the Senior Representative of the contractual right subject to such waiver and
its status as a Triggering Event under this subsection and Section 7, and the
Senior Representative nonetheless elects to proceed with the exercise of such
right, remedy or power after receipt of such notice (a “Junior Representative
Waiver Event”));

(d) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any Senior Secured
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, and no Senior Secured Party shall be
liable for, any action taken or omitted to be taken by any Senior Secured Party
with respect to the Senior Collateral or pursuant to the Senior Documents in
respect of the Senior Collateral;

(e) they will not commence judicial or non-judicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
their interest in or realize upon, the Senior Collateral; and

(f) they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral.

3.3 Judgment Creditors. In the event that any Secured Party becomes a judgment
lien creditor in respect of any Collateral as a result of its enforcement of its
rights as an unsecured creditor, such judgment lien shall be subject to the
terms of this Agreement for all purposes to the same extent as all other Liens
in favor of such Secured Party with respect to such Collateral are subject to
the terms of this Agreement.

3.4 Cooperation; Sharing of Information and Access.

 

- 25 -



--------------------------------------------------------------------------------

(a) Each Junior Representative, on behalf of itself and the related Junior
Secured Parties, agrees that each of them shall take such actions as the Senior
Representative shall reasonably request in connection with the exercise by the
Senior Representative of its rights set forth herein in respect of the
Collateral.

(b) In the event that a Representative shall, in the exercise of its rights
under the related Security Documents or otherwise, receive possession or control
of any books and Records of any Loan Party which contain information identifying
or pertaining to the Collateral, such Representative shall promptly notify each
other Representative of such fact and, upon reasonable request from any other
Representative and as promptly as practicable thereafter, either make available
to such Representative such books and Records for inspection and duplication or
provide to such Representative copies thereof.

(c) [Reserved].

3.5 No Additional Rights For the Loan Parties Hereunder. Except as provided in
Section 3.6, if a Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, no Loan Party shall be entitled to use
such violation as a defense to any action by such Secured Party, nor to assert
such violation as a counterclaim or basis for set off or recoupment against such
Secured Party.

3.6 Actions Upon Breach.

(a) If any Secured Party, contrary to this Agreement, commences or participates
in any action or proceeding against any Loan Party or the Collateral, such Loan
Party, with the prior written consent of the applicable Representative, may
interpose as a defense or dilatory plea the making of this Agreement, and other
Secured Parties may intervene and interpose such defense or plea in its or their
name or in the name of such Loan Party.

(b) Should a Secured Party, contrary to this Agreement, in any way take, attempt
to or threaten to take any action with respect to the Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or fail to take any action required by this Agreement, another Secured Party (in
its own name or in the name of the relevant Loan Party), as applicable, or the
relevant Loan Party, may obtain relief against such Secured Party by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by each of the Representatives on behalf of the related
Secured Parties that (i) a Secured Party’s damages from its actions may at that
time be difficult to ascertain and may be irreparable, and (ii) each Secured
Party waives any defense that the Loan Parties and/or the other Secured Parties
cannot demonstrate damage and/or be made whole by the awarding of damages.

3.7 Rights as Unsecured Creditors. The Secured Parties may, in accordance with
the terms of the Loan Documents and applicable law, enforce rights and exercise
remedies against the Loan Parties as unsecured creditors; provided that no such
action is otherwise expressly or impliedly inconsistent with the terms of this
Agreement.

3.8 Other Rights. For the avoidance of doubt, the Secured Parties shall be
entitled to (a) take any action (not adverse to the priority status of the Liens
on the Collateral, or the rights

 

- 26 -



--------------------------------------------------------------------------------

of the other Secured Parties or any of the holders of Secured Obligations to
exercise remedies in respect thereof) in order to create, prove, perfect,
preserve or protect (but not enforce) its Lien on and rights in, and the
perfection and priority of its Lien on, any of the Collateral, (b) file any
pleadings, objections, motions or agreements which assert rights or interests
available to unsecured creditors of the Loan Parties arising under either any
Insolvency Proceeding or applicable non-bankruptcy law, in each case not
inconsistent with the terms of this Agreement or applicable law and, subject to
the restrictions set forth herein, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the Collateral, and (c) vote on any plan of
reorganization, file any proof of claim, make other filings and make any
arguments and motions that are, in each case, in accordance with the terms of
this Agreement, with respect to their respective Secured Obligations and the
Collateral.

SECTION 4. Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Notices and Insurance.

4.1 Application of Proceeds.

(a) Application of Proceeds of Senior Collateral. The Senior Representative and
each Junior Representative hereby agree that all Senior Collateral, and all
Proceeds thereof, received by any of them in connection with the collection,
sale or disposition of Senior Collateral shall be applied, first, to the payment
of costs and expenses (including reasonable attorneys’ fees and expenses and
court costs) of the Senior Representative in connection with such Enforcement
Action, second, to the payment of the Senior Obligations in accordance with the
Senior Documents until the Senior Obligations Payment Date, third, to the
payment of the Junior Obligations in accordance with the terms thereof and the
Lien Priority established in Section 2.1, fourth, to the payment in full in cash
of the Excess ABL Obligations in accordance with the ABL Documents, and fifth,
the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct;
provided, however, nothing herein shall prohibit the Junior Representatives,
prior to an event of default under the Senior Documents and as otherwise
permitted hereunder, from receiving regularly scheduled payments and
reimbursement of fees and expenses from Proceeds, to the extent such Proceeds
(i) are obtained by Loan Parties in the ordinary course of business as cash flow
from operating activities or (ii) constitute Proceeds from the Alaska Tax
Credits (as such term is defined in the ABL Credit Agreement).

(b) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to any Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.

(c) Segregation of Collateral. Until the occurrence of the Senior Obligations
Payment Date, any Senior Collateral that may be received by any Junior Secured
Party in violation of this Agreement shall be segregated and held in trust and
promptly paid over to the Senior Representative, for the benefit of the Senior
Secured Parties, in the same form as received, with any necessary endorsements,
and each Junior Secured Party hereby authorizes the Senior Representative to
make any such endorsements as agent for each Junior Representative (which
authorization, being coupled with an interest, is irrevocable).

 

- 27 -



--------------------------------------------------------------------------------

4.2 Release of Liens. Upon any release, sale or disposition of Senior Collateral
permitted (or consented to) pursuant to the terms of the Senior Documents and
this Agreement that results in the release of the Senior Lien on any Senior
Collateral (including, after the occurrence of an Event of Default, any sale or
other disposition pursuant to any Enforcement Action) (other than release of the
Senior Lien due to the occurrence of the Senior Obligations Payment Date), the
Junior Lien on such Senior Collateral (excluding any portion of the proceeds of
such Senior Collateral remaining after the Senior Obligations Payment Date
occurs) shall be automatically and unconditionally released with no further
consent or action of any Person. Each Junior Representative shall promptly
execute and deliver such release documents and instruments and shall take such
further actions as the Senior Representative shall reasonably request to
evidence any release of the Junior Lien described in this Section 4.2. Each
Junior Representative hereby appoints the Senior Representative and any officer
or duly authorized person of the Senior Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Junior Representative and in
the name of such Junior Representative or in the Senior Representative’s own
name, from time to time, in the Senior Representative’s sole discretion, for the
purposes of carrying out the terms of this Section 4.2, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
Section 4.2, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable).

4.3 [Reserved]

4.4 Insurance.

(a) Until the Senior Obligations Payment Date and subject to the terms of, and
the rights of the Loan Parties under, the Senior Documents, the Senior
Representative shall have the sole and exclusive right to adjust settlement for
any insurance policy covering the Collateral in the event of any loss or claim
thereunder, the sole and exclusive right to adjust settlement of any business
interruption insurance, and to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting the
Collateral. Until the Senior Obligations Payment Date, (i) all Proceeds of any
such policies and any such award (or any payments with respect to a deed in lieu
of condemnation) if in respect of the Collateral and to the extent required by
the Senior Documents shall be paid to the Senior Representative pursuant to the
terms of the Senior Documents (including, without limitation, for purposes of
cash collateralization of Letters of Credit) and thereafter, following the
Senior Obligations Payment Date, and subject to the rights of the Loan Parties
under the Documents, in full to the applicable Junior Representative for the
benefit of the respective Junior Secured Parties in accordance with the Lien
Priority established in Section 2.1, until each applicable Junior Obligations
Payment Date, and then to the owner of the subject property, such other Person
as may be entitled thereto, or as a court of competent jurisdiction may
otherwise direct, and (ii) if any Junior Representative or the respective Junior
Secured Parties shall, at any time receive any Proceeds of any such insurance
policy or any such award or payment with respect to Collateral in contravention
of this Agreement, it shall segregate and hold in trust and forthwith pay such
Proceeds over to the Senior Representative in accordance with the terms of
Section 4.1.

 

- 28 -



--------------------------------------------------------------------------------

(b) [Reserved].

(c) To effectuate the foregoing, and to the extent that the pertinent insurance
company agrees to issue such endorsements, the Secured Parties shall each
receive separate lender’s loss payable endorsements naming themselves as loss
payee and additional insured, as their interests may appear, with respect to
policies which insure Collateral hereunder.

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. Until the Senior Obligations Payment Date has occurred,
each Junior Representative agrees on behalf of itself and the respective Junior
Secured Parties that no such Junior Secured Party shall, in or in connection
with any Insolvency Proceeding, file any pleadings or motions, take any position
at any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case in respect of any of the Senior Collateral, including
with respect to the determination of any Liens or claims held by the Senior
Representative (including the validity and enforceability thereof) or any other
Senior Secured Party in respect of any Senior Collateral or the value of any
claims of such parties under Section 506(a) of the Bankruptcy Code or otherwise;
provided that each Junior Representative may (i) file a proof of claim or
statement of interest in an Insolvency Proceeding, and (ii) file any necessary
responsive or defensive pleadings in opposition of any motion, claim, adversary
proceeding or other pleadings made by any Person objecting to or otherwise
seeking the disallowance of any Person objecting to or otherwise seeking the
disallowance of the claims of the applicable Junior Secured Parties on the
Senior Collateral subject to the limitations contained in this Agreement and
only if consistent with the terms and the limitations on each Junior
Representative imposed hereby.

5.2 Financing Matters.

(a) If any Loan Party becomes subject to any Insolvency Proceeding in the United
States at any time prior to the Senior Obligations Payment Date, and if the
Senior Representative desires to consent (or not object) to the use of cash
collateral under the Bankruptcy Code (or similar bankruptcy law) that represents
proceeds of Collateral or to provide financing to any Loan Party under the
Bankruptcy Code (or similar bankruptcy law) or to consent (or not object) to the
provision of such financing to any Loan Party secured by a Lien on any
Collateral (any such financing, “DIP Financing”), then, so long as (1) the
maximum principal amount of Indebtedness that may be outstanding from time to
time in connection with such DIP Financing, together with the principal amount
of Senior Obligations outstanding at such time (after giving effect to the
application of the proceeds of any DIP Financing to refinance all or any portion
of the Senior Obligations) does not exceed the principal amount of $35,000,000,
(2) subject to clause (B) of this subparagraph (a), each Junior Representative
retains a Lien on all Collateral with the same priority as existed prior to the
commencement of the Insolvency Proceeding, (3) to the extent that the Senior
Representative is granted adequate protection in the form of a Lien on
Collateral, each Junior Representative is permitted to seek a Lien on such
additional Collateral as existed prior to the commencement of the Insolvency
Proceeding and the Senior Representative agrees not to object to such action by
the applicable

 

- 29 -



--------------------------------------------------------------------------------

Junior Representative, (4) the terms of such DIP Financing do not require
Holdings or any other Loan Party to seek approval for any plan of reorganization
that is inconsistent with this Agreement, and (5) the terms of such DIP
Financing do not require any Junior Secured Parties to advance additional funds
pursuant to such DIP Financing, each Junior Representative agrees, on behalf of
itself and the respective Junior Secured Parties, that such Junior Secured
Parties (A) will be deemed to have consented to, will raise no objection to, nor
support any other Person objecting to, the use of such cash collateral or to
such DIP Financing on the grounds of a failure to provide “adequate protection”
for such Junior Representative’s Lien on the Collateral to secure the applicable
Junior Obligations or on any other grounds and (B) if requested by the Senior
Representative, will subordinate (and will be deemed hereunder to have
subordinated) the applicable Junior Liens on any Collateral (i) to such DIP
Financing on the same terms as the Senior Liens are subordinated thereto (and
such subordination will not alter in any manner the terms of this Agreement),
(ii) to any adequate protection provided to the Senior Representative and
(iii) to any “carve-out” agreed to by the Senior Representative, so long as such
Junior Representative retains its Lien on the Collateral to secure its
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code).

(b) [Reserved].

(c) All Liens granted to any Representative in any Insolvency Proceeding,
whether as adequate protection or otherwise, are intended to be and shall be
deemed to be subject to the Lien Priority and the other terms and conditions of
this Agreement.

5.3 Relief From the Automatic Stay. Until the Senior Obligations Payment Date,
each Junior Representative agrees, on behalf of itself and the respective Junior
Secured Parties, that none of them will seek relief from the automatic stay or
from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any Collateral, without the prior
written consent of the Senior Representative, unless the Senior Representative
already has filed a pending motion for such relief with respect to its interest
in the Collateral and a corresponding motion must be filed solely for the
purpose of preserving such Junior Representative’s ability to receive residual
distributions.

5.4 No Contest. Each Junior Representative, on behalf of itself and the
respective Junior Secured Parties, agrees that, prior to the Senior Obligations
Payment Date, none of them shall contest (or support any other Person
contesting) (a) any request by the Senior Representative or any Senior Secured
Party for adequate protection of its interest in the Senior Collateral (unless
in contravention of Section 5.2(a)) or for relief from the automatic stay with
respect to the Senior Collateral, or (b) any objection by the Senior
Representative or any Senior Secured Party to any motion, relief, action, or
proceeding based on a claim by the Senior Representative or any Senior Secured
Party that its interests in the Senior Collateral (unless in contravention of
Section 5.2(a) or (b), as applicable) are not adequately protected (or any other
similar request under any law applicable to an Insolvency Proceeding), so long
as any Liens granted to the Senior Representative as adequate protection of its
interests are subject to this Agreement.

5.5 Avoidance Issues. If any Senior Secured Party is required in any Insolvency
Proceeding or otherwise to disgorge, turn over or otherwise pay to the estate of
any Loan Party,

 

- 30 -



--------------------------------------------------------------------------------

because such amount was avoided or ordered to be paid or disgorged for any
reason, including because it was found to be a fraudulent or preferential
transfer or conveyance, any amount (a “Recovery”), whether received as proceeds
of security, enforcement of any right of set-off or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Obligations
Payment Date shall be deemed not to have occurred. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto. The
Junior Secured Parties agree that none of them shall be entitled to benefit from
any avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

5.6 Asset Dispositions in Insolvency Proceedings. Neither the Junior
Representatives nor any of the respective Junior Secured Parties shall, in an
Insolvency Proceeding or otherwise, oppose any sale or disposition of any Senior
Collateral that is supported by the Senior Secured Parties, and each Junior
Representative and each respective Junior Secured Party will be deemed to have
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
of any Senior Collateral supported by the Senior Secured Parties, free and clear
of the applicable Junior Liens so long as (a) the requisite Senior Secured
Parties have consented to such sale or other disposition of such assets,
(b) such motion does not impair, subject to the priorities set forth in this
Agreement, the rights of such Junior Secured Parties under Section 363(k) of the
Bankruptcy Code (so long as the right of such Junior Secured Parties to offset
their claim against the purchase price is only after the Senior Obligations
(other than, with respect to the ABL Obligations, the Excess ABL Obligations)
have been paid in full in cash), (c) either (i) pursuant to court order, the
Junior Liens attach to the net proceeds of the sale or other disposition with
the same priority and validity as the Junior Liens on such Senior Collateral,
and the Liens remain subject to the terms of this Agreement, or (ii) the
proceeds of the sale or other disposition are applied in accordance with
Section 4.1(a), (d) such sale or disposition is not in contravention of the
terms of this Agreement and (e) the net cash proceeds of the sale or other
disposition that are applied to Senior Obligations permanently reduce the Senior
Obligations (and, in respect of the ABL Obligations, the ABL Obligations Cap
shall be reduced by an amount equal to such net cash proceeds) to the extent
provided in Section 4.1(a). The foregoing to the contrary notwithstanding, the
Junior Secured Parties may raise any objections to any sale or disposition of
the Senior Collateral that could be raised by a creditor of the Loan Parties
whose claims are not secured by Liens on the Senior Collateral, provided such
objections are not inconsistent with any other term or provision of this
Agreement and are not based on their status as secured creditors (without
limiting the foregoing, the Junior Secured Parties may not raise any objections
based on rights afforded by Sections 363(e) and (f) of the Bankruptcy Code to
secured creditors (or any comparable provision of any other bankruptcy law) with
respect to the Liens granted to the Junior Secured Parties in respect of the
Senior Collateral).

5.7 Other Matters. To the extent that the Senior Representative or any Senior
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code with respect to any of the Junior Collateral, the Senior
Representative agrees, on behalf of itself and

 

- 31 -



--------------------------------------------------------------------------------

the other Senior Secured Parties, not to assert any of such rights without the
prior written consent of any Junior Representative; provided that if reasonably
requested by a Junior Representative, the Senior Representative shall timely
exercise such rights in the manner requested by such Junior Representative,
including any rights to payments in respect of such rights.

5.8 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under Section 510(a)
of the Bankruptcy Code, including, without limitation, the Lien Priorities set
forth in Section 2, shall be effective before, during and after the commencement
of an Insolvency Proceeding.

5.9 Certain Waivers. Each Representative on behalf of the respective Secured
Parties, waives any claim it may hereafter have against any other Secured Party
arising out of (a) the election by such Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code, or any comparable provision of any
other applicable law, or (b) any use of cash collateral or financing
arrangement, or any grant of a security interest in the Collateral or otherwise
in any Insolvency Proceeding, in each case, to the extent consistent with the
terms of this Agreement.

SECTION 6. Loan Documents.

6.1 Amendments of Loan Documents. Each Loan Party and each Representative, on
behalf of itself and the respective Secured Parties, agrees that it shall not at
any time execute or deliver any amendment or other modification to any of the
Loan Documents inconsistent with or in violation of this Agreement.

6.2 [Reserved].

6.3 Comparable Amendments. In the event the Senior Representative enters into
any amendment, waiver or consent in respect of any of the Senior Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Security
Document or changing in any manner the rights of any parties thereunder, in each
case solely with respect to any Senior Collateral, then such amendment, waiver
or consent shall apply automatically to any comparable provision of the
Comparable Security Document without the consent of or action by any Junior
Secured Party (with all such amendments, waivers and modifications subject to
the terms hereof); provided that, (i) no such amendment, waiver or consent shall
have the effect of removing assets subject to the Lien of any Junior Security
Document, except to the extent that a release of such Lien is permitted by
Section 4.2, (ii) any such amendment, waiver or consent that materially and
adversely affects the rights of the Junior Secured Parties and does not affect
the Senior Secured Parties in a like or similar manner shall not apply to the
Junior Security Documents without the consent of such Junior Representative,
(iii) no such amendment, waiver or consent with respect to any provision
applicable to a Junior Representative under the Junior Loan Documents shall be
made without the prior written consent of such Junior Representative and
(iv) notice of such amendment, waiver or consent shall be given to a Junior
Representative no later than 30 days after its effectiveness; provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof.

 

- 32 -



--------------------------------------------------------------------------------

SECTION 7. Purchase Option.

7.1 Notice of Exercise. Upon the occurrence and during the continuance of any
Triggering Event, (a) the Senior Representative shall endeavor to promptly give
notice thereof to each Junior Representative, and (b) each respective Class of
Junior Secured Parties, acting as a single group, through its respective Junior
Representative, shall have the option for a period of fifteen (15) Business Days
(or an unlimited number of days in the case of a Triggering Event of the type
described in clause (v) of the definition thereof) (the “Purchase Option
Period”), after the receipt of such notice, to issue a notice to each
Representative of its respective Senior Secured Parties that such Class of
Junior Secured Parties intends to purchase all of the Senior Obligations from
all of such Senior Secured Parties. For the avoidance of doubt, each Class of
Junior Secured Parties that exercises and is bound to exercise its purchase
option pursuant to this Section 7.1 must purchase all of the Senior Obligations
of its respective Senior Secured Parties (and not only the Senior Obligations of
the Senior Representative). Except with respect to a Triggering Event of the
type described in clause (v) of the definition thereof, such Purchase Option
Period shall run simultaneously for each Class of Junior Secured Parties for a
total aggregate period of fifteen (15) Business Days; provided, however, that if
the Senior Representative gives notice to a Junior Representative more than one
Business Day after the other Junior Representatives, the Purchase Option Period
for such Junior Representative shall be extended by the same number of days that
delivery of such notice has been delayed. In the event of receipt by the Senior
Representative of multiple notices of intent to purchase, the Class of Junior
Secured Parties with the Senior Liens (as set forth in the Lien Priorities
provided in Section 2.1) that issues such notice shall be irrevocably bound and
entitled to purchase the Senior Obligations on the terms of this Section 7 and
the Senior Representative shall notify each Junior Representative for each Class
of Junior Secured Parties that issues such notice as to which Class of Junior
Secured Parties is bound. The failure of the Senior Representative to provide
the notice described in subsection (a) above shall not constitute a breach of
its obligations hereunder and shall not impair any of the Senior
Representative’s rights hereunder or under any of the respective Loan Documents.
Notwithstanding anything to the contrary in this Agreement, the occurrence of a
Triggering Event or the delivery of any notice under this Section 7.1, shall not
prevent, postpone, or otherwise affect the right of the Senior Representative to
exercise any rights or remedies permitted under this Agreement, including,
without limitation, the commencement or continuation of any Enforcement Action.

7.2 Purchase and Sale. On the date specified by the relevant Junior Secured
Parties in the notice contemplated by Section 7.1(b) (which shall not be less
than 5 Business Days, nor more than 10 Business Days, after the receipt by the
Senior Representative of the notice of the relevant Junior Secured Parties’
election to exercise such option), the applicable Senior Secured Parties shall
sell to the relevant Junior Secured Parties, and the relevant Junior Secured
Parties shall purchase from the applicable Senior Secured Parties, the Senior
Obligations (other than the Excess ABL Obligations, if applicable) on an as-is,
where-is basis; provided that, such Senior Secured Parties shall retain all
rights to be indemnified or held harmless by the Loan Parties in accordance with
the terms of the Senior Documents but shall not retain any rights to the
security therefor.

7.3 Payment of Purchase Price. Upon the date of such purchase and sale, the
relevant Junior Secured Parties shall (i) pay to the relevant Senior Secured
Parties as the purchase price

 

- 33 -



--------------------------------------------------------------------------------

therefor the full amount of all the Senior Obligations (other than the Excess
ABL Obligations, if applicable) then outstanding and unpaid (including
principal, interest, fees (including facility fees and expenses (including,
without limitation, reasonable attorneys’ fees and legal expenses)),
(ii) furnish cash collateral in an amount equal to 105% of the face amount of
the issued and outstanding letters of credit secured by the Senior Documents, if
applicable, (iii) agree to reimburse the relevant Senior Secured Parties and
letter of credit issuing banks for any loss, cost, damage or expense (including
reasonable attorneys’ fees and legal expenses) in connection with any
commissions, fees, costs or expenses related to any issued and outstanding
letters of credit as described above and any checks or other payments
provisionally credited to the Senior Obligations, and/or as to which the
relevant Senior Secured Parties have not yet received final payment, as
applicable, (iv) agree to reimburse the relevant Senior Secured Parties and
letter of credit issuing banks, in respect of indemnification obligations of the
Loan Parties under the Senior Documents as to matters or circumstances known to
such Senior Secured Parties at the time of the purchase and sale which would
reasonably be expected to result in any loss, cost, damage or expense (including
reasonable attorneys’ fees and legal expenses) to such Senior Secured Parties or
letter of credit issuing banks, as applicable, and (v) agree to indemnify and
hold harmless the relevant Senior Secured Parties and letter of credit issuing
banks, as applicable, from and against any loss, liability, claim, damage or
expense (including reasonable fees and expenses of legal counsel) arising out of
any claim asserted (excluding, for the avoidance of doubt, any unasserted
contingent third-party obligations not described above) by a third party in
respect of the Senior Obligations as a direct result of any acts by such Senior
Secured Parties occurring prior to the date of such purchase to the extent such
acts comply with the applicable standard of care (if any) set forth for such
actions in the Senior Documents. Such purchase price and cash collateral shall
be remitted by wire transfer in federal funds to such bank account as the
respective Representative of the relevant Senior Secured Parties may designate
in writing for such purpose.

7.4 Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by the relevant
Senior Secured Parties and without recourse of any kind, and the applicable
Junior Secured Parties shall assume all obligations of such Senior Secured
Parties under the relevant Senior Documents and indemnify such Senior Secured
Parties for any breach thereof, all in accordance with assignment documentation
in form and substance acceptable to the respective Representative of the
relevant Senior Secured Parties, except that Senior Secured Parties shall
represent and warrant that such Senior Secured Parties own the Senior
Obligations free and clear of any Liens or encumbrances created by it.

7.5 Excess ABL Obligations. In the event that any one or more Junior Secured
Parties exercises and consummates the purchase option set forth in this
Section 7 and at the time of such purchase, there exists Excess ABL Obligations,
the consummation of such purchase option shall not include (nor shall the
purchase price be calculated with respect to) such Excess ABL Obligations (such
amount, the “Retained Interest”).

7.6 Retained Interest. In the event that a Retained Interest exists, the ABL
Agent shall, at the request of the purchasing Junior Secured Parties, execute an
amendment to the ABL Agreement acknowledging that such Retained Interest
consisting of Excess ABL Obligations is a last-out tranche, payable after the
ABL Obligations Payment Date and each Junior Obligations

 

- 34 -



--------------------------------------------------------------------------------

Payment Date. Interest with respect to such Retained Interest consisting of
Excess ABL Obligations shall continue to accrue and be payable in accordance
with the terms of the ABL Documents, the Retained Interest shall continue to be
secured by the Collateral (but shall be junior and subordinate to all Liens on
the Collateral in favor of each Junior Representative), and the Retained
Interest shall be paid (or cash collateralized, as applicable) in accordance
with the terms of the ABL Agreement and this Agreement. The ABL Agent shall
continue to have all of its rights and remedies under the ABL Agreement and the
other ABL Documents; provided that the ABL Agent shall have no right to vote on
or otherwise consent to any amendment, waiver, departure from, or other
modification of any provision of any Junior Document except that the consent of
the ABL Agent shall be required for matters in contravention of the provisions
and priorities set forth in this Agreement.

7.7 Junior Representatives. For the avoidance of doubt, notwithstanding anything
to the contrary herein, (i) any obligations to pay the purchase price, furnish
cash collateral, and indemnify and reimburse the Senior Secured Parties in
connection with the exercise of the purchase option set forth herein shall be
obligations of the relevant Junior Secured Parties other than the Junior
Representatives, and (ii) the Junior Representatives shall have no obligations
under this Section 7 except to the extent they are required to act in an
administrative capacity for their respective Class of Junior Secured Parties in
accordance with their respective Loan Documents.

SECTION 8. Reliance; Waivers; etc.

8.1 Reliance. Each Class of Loan Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. Each Representative, on behalf of
it itself and the respective Secured Parties, expressly waives all notice of the
acceptance of and reliance on this Agreement by the other Representatives.

8.2 No Warranties or Liability. Each Representative acknowledges and agrees that
the other Representatives have made no representation or warranty with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any Loan Document, the ownership by any Loan Party of any
Collateral or the perfection of any Liens thereon. Except as otherwise provided
in this Agreement, each Representative will be entitled to manage and supervise
the respective extensions of credit to any Loan Party in accordance with law and
their usual practices, modified from time to time as they deem appropriate. No
Representative shall have any obligation whatsoever to the other Secured Parties
to ensure that any Collateral in its possession is genuine or owned by a Loan
Party or to preserve the rights or benefits of any Person.

8.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the Loan Documents.

 

- 35 -



--------------------------------------------------------------------------------

SECTION 9. Obligations Unconditional.

All rights, interests, agreements and obligations hereunder of the Senior
Representative and the Senior Secured Parties in respect of any Collateral and
the Junior Representative and the Junior Secured Parties in respect of such
Collateral shall remain in full force and effect regardless of:

(a) any lack of validity or enforceability of any Senior Document or any Junior
Document and regardless of whether the Liens of the Senior Representative and
Senior Secured Parties are not perfected or are voidable for any reason;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Junior Obligations, or any amendment
or waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any Senior Document
or any Junior Document;

(c) any exchange, release or lack of perfection of any Lien or any Collateral or
any other asset, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Obligations or any guarantee thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Loan Party;
or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of any Secured Obligation or of
any Junior Secured Party in respect of this Agreement.

SECTION 10. Miscellaneous.

10.1 Rights of Subrogation. Each Junior Representative, for and on behalf of
itself and the respective Junior Secured Parties, agrees that no payment to the
Senior Representative pursuant to the provisions of this Agreement shall entitle
such Junior Representative or respective Junior Secured Party to exercise any
rights of subrogation in respect thereof until the Senior Obligations Payment
Date. Following the Senior Obligations Payment Date, the Senior Representative
agrees to execute such documents, agreements, and instruments as such Junior
Representative or any Junior Secured Party may reasonably request to evidence
the transfer by subrogation to any such Person of an interest in the Senior
Obligations resulting from payments to the Senior Representative by such Person,
so long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Senior Representative are
paid by such Person upon request for payment thereof. The Senior Representative
agrees that no payment to a Junior Representative or the respective Junior
Secured Party pursuant to the provisions of this Agreement shall entitle the
Senior Representative to exercise any rights of subrogation in respect thereof
until the applicable Junior Obligations Payment Date. Following any Junior
Obligations Payment Date, the applicable Junior Representative agrees to execute
such documents, agreements, and instruments as the Senior Representative may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the Junior Obligations resulting from payments to such Junior

 

- 36 -



--------------------------------------------------------------------------------

Representative by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by
such Junior Representative are paid by such Person upon request for payment
thereof.

10.2 Further Assurances. Each of the Representatives will, at the Loan Parties’
expense and at any time and from time to time, promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that any other party may reasonably request, in order
to protect any right or interest granted or purported to be granted hereby or to
enable each Representative to exercise and enforce its rights and remedies
hereunder; provided that no party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 10.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 10.2.

10.3 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Loan Document, the provisions of this
Agreement shall govern.

10.4 Continuing Nature of Provisions. Subject to Section 5.5, this Agreement
shall continue to be effective, and shall not be revocable by any party hereto,
until the Senior Obligations Payment Date shall have occurred for three of the
four Classes of Security Interests. This is a continuing agreement and the
Secured Parties may continue, at any time and without notice to the other
parties hereto, to extend credit and other financial accommodations, lend monies
and provide indebtedness to, or for the benefit of, any Loan Party on the faith
hereof.

10.5 Amendments; Waivers; Acknowledgment; Authority.

(a) No amendment or modification of any of the provisions of this Agreement
shall be effective unless the same shall be in writing and signed by each
Representative. A copy of any amendment or modification shall be promptly
provided to the ABL Borrower.

(b) It is understood that the Representatives, without the consent of any other
Secured Party (other than the Secured Parties of their respective Class), may in
their discretion determine that a supplemental agreement (which may take the
form of Exhibit A: Form of Additional Indebtedness Joinder and Designation) is
necessary or appropriate to facilitate having additional indebtedness or other
obligations (“Additional Debt”) of any of the Loan Parties become ABL
Obligations, Term Obligations, Additional Indenture Obligations or Existing
Indenture Obligations, as the case may be, under this Agreement, which
supplemental agreement shall specify which class of Secured Obligations such
Additional Debt shall constitute; provided, that such Additional Debt is
permitted to be incurred by this Agreement and the other Loan Documents, and is
permitted by said agreements to be subject to the provisions of this Agreement
as a Class of Secured Obligations, as applicable.

(c) By its signature, each person executing this Agreement on behalf of a party
hereto represents and warrants to the other parties hereto that it is duly
authorized to

 

- 37 -



--------------------------------------------------------------------------------

execute this Agreement. Each Representative executing this Agreement as agent
for any Secured Party represents and warrants to the other parties hereto that
it is duly authorized to bind such Secured Party.

(d) It is understood and agreed that each of the Term Agent, Existing Noteholder
Agent, and Additional Noteholder Agent is executing this Agreement solely in its
capacity as administrative agent or trustee (as applicable) and collateral agent
for its respective Class of Secured Parties and shall be entitled to request the
written direction or the written consent of the requisite percentage of such
Secured Parties as provided in its respective Loan Documents in connection with
any action taken on behalf of such Class of Secured Parties hereunder.

10.6 Information Concerning Financial Condition of the Loan Parties. Each of the
Representatives hereby assume responsibility for keeping itself informed of the
financial condition of the Loan Parties and all other circumstances bearing upon
the risk of nonpayment of the Secured Obligations. The Representatives hereby
agree that no party shall have any duty to advise any other party of information
known to it regarding such condition or any such circumstances (except as
otherwise expressly provided in the Loan Documents or this Agreement). Except to
the extent otherwise expressly required under this Agreement, in the event any
Representative, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other party to this Agreement, it shall
be under no obligation (a) to provide any such information to such other party
or any other party on any subsequent occasion, (b) to undertake any
investigation not a part of its regular business routine, or (c) to disclose any
other information.

10.7 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY
THE LAWS OF SUCH JURISDICTION.

10.8 CONSENT TO JURISDICTION; JURY TRIAL WAIVER.

(A) EACH REPRESENTATIVE HEREBY AGREES THAT ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST IT ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH REPRESENTATIVE, FOR
ITSELF AND FOR THE RESPECTIVE SECURED PARTIES, IRREVOCABLY (i) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE OF
ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE REPRESENTATIVE AT
ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.9 IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER SUCH REPRESENTATIVE IN ANY SUCH

 

- 38 -



--------------------------------------------------------------------------------

PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT EACH SECURED PARTY RETAINS THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

(B) EACH REPRESENTATIVE HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 10.9. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE
IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST SUCH
REPRESENTATIVE IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT,
POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.

(C) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.8(C) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

10.9 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 10.9) shall be, in the case of the Representatives, as set forth below
such Person’s name on the signature pages hereof, or,

 

- 39 -



--------------------------------------------------------------------------------

in the case of any Loan Party, on the signature page to the Acknowledgment
attached as Annex 1, or such other address as may be designated by such Person
in a written notice to all of the other parties.

10.10 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each other Secured Party and their
respective successors and assigns, and nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Collateral.

10.11 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

10.12 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

10.13 Other Remedies. For avoidance of doubt, it is understood that nothing in
this Agreement shall prevent any Secured Party from exercising any available
remedy to accelerate the maturity of any indebtedness or other obligations owing
under the Senior Documents or the Junior Documents, as applicable, or to demand
payment under any Guarantee in respect thereof.

10.14 Counterparts; Integration; Effectiveness. This agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective when it shall have been executed by each party hereto.

10.15 Additional Loan Parties. The ABL Borrower shall cause each Person that
becomes a Loan Party after the date hereof to acknowledge this Agreement by
execution and delivery by such Person of an Acknowledgment in the form of Annex
1.

10.16 Bailment. The Senior Representative agrees that if it shall at any time
hold in its possession or control any Collateral, such Senior Representative
shall, solely for the purpose of perfecting the Junior Liens granted under the
Junior Documents and subject to the terms and conditions of this Section 10.16,
also hold and/or maintain control of such Collateral as gratuitous bailee or
representative (as defined in Section 1-201(35) of the UCC) of the Junior
Representatives. The Senior Representative, until the occurrence of the Senior
Obligations Payment Date or all of the Junior Obligations Payment Dates, as
applicable, shall be entitled to deal with such Collateral in accordance with
the terms of this Agreement and the other Loan Documents as if the applicable
Junior Liens did not exist. Without limiting the foregoing, the Senior
Representative shall have no obligation or responsibility to ensure that any
Collateral is genuine or owned by any of the Loan Parties. No Senior
Representative shall, by reason of this Agreement, any other Security Document
or any other agreement, document or instrument, have

 

- 40 -



--------------------------------------------------------------------------------

a fiduciary relationship in respect of any other Secured Party. After the
occurrence of the Senior Obligations Payment Date or any of the Junior
Obligations Payment Dates, as applicable, the Senior Representative shall
transfer the possession and control of such Collateral, together with any
necessary endorsements but without recourse or warranty, (i) if any Junior
Obligations are outstanding at such time, to the applicable Junior
Representative, as determined by the Lien Priority set forth in Section 2.1, and
(ii) if no Junior Obligations are outstanding at such time, to the applicable
Loan Party, in each case so as to allow such person to obtain possession and
control of such Collateral.

10.17 Reinstatement. If, in any Insolvency Proceeding or otherwise, all or part
of any payment with respect to the Senior Obligations previously made shall be
rescinded for any reason whatsoever, then such Senior Obligations shall be
reinstated to the extent of the amount so rescinded and, if theretofore
terminated, this Agreement shall be reinstated in full force and effect and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the Lien Priorities and the relative rights and obligations of the
Secured Parties provided for herein. In addition, each Representative further
agrees that if, at any time, all or part of any payment with respect to any
Senior Obligations secured by any Senior Collateral previously made shall be
rescinded for any reason whatsoever, such Representative will promptly pay over
to the applicable Senior Representative any payment received by it in respect of
any such Senior Collateral that is still in such Representative’s possession and
shall promptly turn any such Senior Collateral then held by it over to the
applicable Senior Representative, and the provisions set forth in this Agreement
will be reinstated as if such payment had not been made, until the payment and
satisfaction in full of the applicable Senior Obligations.

[Remainder of page intentionally left blank]

 

- 41 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ABL AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as ABL Agent     By:  

/s/ Michael White

      Name:   Michael White       Title:   Vice President     Address for
Notices:    

Wells Fargo Bank, National Association

1300 SW Fifth Avenue, 6th Floor

Portland, OR 97201

MAC P6101-068

Attn: SAExploration Relationship Manager

Fax No. (877) 518-9602

Email: Michael.white@wellsfargo.com

    With a copy to (which shall not constitute notice):    

Lane Powell PC

1420 Fifth Avenue, Suite 4200

P.O. Box 91302

Seattle, WA 98111-9402

Attention: Gregory R. Fox

Email: foxg@lanepowell.com

Facsimile: (206) 223-7107

INTERCREDITOR AGREEMENT

 

- 42 -



--------------------------------------------------------------------------------

EXISTING NOTEHOLDER AGENT:     WILMINGTON SAVINGS FUND SOCIETY, FSB, as Existing
Noteholder Agent for and on behalf of the Existing Indenture Secured Parties    
By:  

/s/ Geoffrey J. Lewis

      Name:   Geoffrey J. Lewis       Title:   Vice President     Address for
Notices:    

Wilmington Savings Fund Society, FSB

500 Delaware Avenue

Wilmington, Delaware 19801

Attention: Corporate Trust

Reference: SAExploration Holdings, Inc. 10.000%

Senior Secured Notes due 2019

Facsimile: (302) 421-9137

    With a copy to (which shall not constitute notice):    

Morrison & Foerster LLP

250 West 55th Street

New York, New York 10019

Attention: Jon I. Levine

Facsimile: (212) 468-7900

INTERCREDITOR AGREEMENT

 

- 43 -



--------------------------------------------------------------------------------

TERM AGENT     DELAWARE TRUST COMPANY, as Term Agent for and on behalf of the
Term Secured Parties     By:  

/s/ Alan R. Halpern

      Name:   Alan R. Halpern       Title:   Vice President     Address for
Notices:    

Delaware Trust Company

2711 Centerville Road

Wilmington, DE 19808

Attention: Corporate Trust Administration

Facsimile: (302) 636-8666

    With a copy to (which shall not constitute notice):    

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036-8704

Attention: Mark R. Somerstein

Facsimile: (646) 728-1663

Email: mark.somerstein@ropesgray.com

INTERCREDITOR AGREEMENT

 

- 44 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The undersigned hereby acknowledge and consent to the foregoing Amended and
Restated Intercreditor Agreement, dated as of June 29, 2016 (as in effect on the
date hereof, the “Intercreditor Agreement”), by and between Wells Fargo Bank,
National Association, as ABL Agent, and Wilmington Savings Fund Society, FSB, as
Existing Noteholder Agent and Delaware Trust Company, as Term Agent. Unless
otherwise defined in this Acknowledgement, terms defined in the Intercreditor
Agreement have the same meanings when used in this Acknowledgement.

Each Loan Party agrees to be bound by the Intercreditor Agreement and agrees
that it will, together with its successors and assigns, recognize all rights
granted pursuant to the Intercreditor Agreement to each Representative and each
Class of Secured Parties and will not do any act or perform any obligation which
is not in accordance with the agreements set forth in the Intercreditor
Agreement.

Each Loan Party agrees that any Representative holding Collateral does so as
bailee (under the UCC) for the other Representatives and is hereby authorized to
and may turn over to such other Representatives upon request therefor any such
Collateral, after all obligations and indebtedness of each of undersigned to the
bailee Representative and the Secured Parties for which it acts have been fully
paid and performed.

Each Loan Party further acknowledges and agrees that (i) it is not an intended
beneficiary or third party beneficiary under the Intercreditor Agreement or
under any amendment thereto, (ii) in the event of a breach by any Loan Party
that is continuing of any of the terms and provisions contained in the foregoing
Intercreditor Agreement, such a breach shall constitute an “Event of Default” as
defined in and under the ABL Agreement, the Term Credit Agreement, the Existing
Notes Indenture and the Additional Notes Indenture, (iii) it will execute and
deliver such additional documents and take such additional actions as may be
necessary or desirable in the opinion of any Representative to effectuate the
provisions and purposes of the foregoing Intercreditor Agreement and (iv) the
Intercreditor Agreement may be amended or supplemented from time to time without
notice to, or the consent of, any Loan Party so long as such amendment or
supplement does not impose any additional obligations on such Loan Party.

[Remainder of page intentionally left blank]

ANNEX 1 - ACKNOWLEDGMENT

 

- 45 -



--------------------------------------------------------------------------------

SAEXPLORATION HOLDINGS, INC. By:  

/s/ Brent Whiteley

  Name: Brent Whiteley   Title: Chief Financial Officer, General Counsel and
Secretary SAEXPLORATION, INC. By:  

/s/ Brent Whiteley

  Name: Brent Whiteley   Title: Chief Financial Officer, General Counsel and
Secretary SAEXPLORATION SUB, INC. By:  

/s/ Brent Whiteley

  Name: Brent Whiteley   Title: Chief Financial Officer, General Counsel and
Secretary SAEXPLORATION SEISMIC SERVICES (US), LLC By:  

/s/ Brent Whiteley

  Name: Brent Whiteley   Title: Chief Financial Officer, General Counsel and
Secretary NES, LLC By:  

/s/ Brent Whiteley

  Name: Brent Whiteley   Title: Chief Financial Officer, General Counsel and
Secretary

Address for Notices:

1160 Dairy Ashford, Suite 160

Houston, Texas 77079

Attention: Chief Financial Officer

Email: bwhiteley@saexploration.com

Facsimile: (281) 258-4418

INTERCREDITOR AGREEMENT

 

- 46 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ADDITIONAL INDEBTEDNESS JOINDER AND DESIGNATION

ADDITIONAL INDEBTEDNESS JOINDER AND DESIGNATION, dated as of [             ,
            ] (this “Joinder”), by and among Wells Fargo Bank, National
Association, as ABL Agent (“ABL Agent”), Wilmington Savings Fund Society, FSB,
as Existing Noteholder Agent (“Existing Noteholder Agent”), Delaware Trust
Company, as Term Agent (“Term Agent”) and [            ], as [Agent] (as defined
below) and any successors or assigns thereof, to the Amended and Restated
Intercreditor Agreement dated as of June [    ], 2016 (as amended, supplemented,
waived or otherwise modified from time to time, the “Intercreditor Agreement”)
among the ABL Agent, Existing Noteholder Agent, Term Agent, and the other
parties party thereto from time to time. Capitalized terms used herein and not
otherwise defined herein shall have the meaning specified in the Intercreditor
Agreement.

Reference is made to that certain [Document], dated as of [        
    ,             ] (the “[                    ]”), among
[                    ], and [            ], as [trustee and notes collateral
agent] (in such capacity, the “[specify agent]”).

Section 10.5 of the Intercreditor Agreement permits the Representatives to
designate Additional Debt under the Intercreditor Agreement.

Accordingly, the [Agent], for itself and on behalf of [                    ],
hereby agrees with the ABL Agent, Existing Noteholder Agent and Term Agent as
follows:

Section 1. Designation of Additional Indebtedness. The Representatives hereby
designate such Additional Indebtedness as [                    ] Obligations
under the Intercreditor Agreement.

Section 2. Agreement to be Bound. The [Agent], for itself and on behalf of
[                    ], hereby agrees to be bound by the terms and provisions of
the Intercreditor Agreement and shall, as of the date hereof with respect to the
[                    ] Obligations incurred or to be incurred under the
[Document] referred to above, be deemed to be a party to the Intercreditor
Agreement.

Section 2. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the [Agent] shall be sent to the
address set forth below its name on the signature page hereto (until notice of a
change thereof is delivered as provided in Section 10.9 of the Intercreditor
Agreement).

Section 3. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Joinder to
Intercreditor Agreement as of the date first written above.

 

[                                ], as [Agent] By:  

 

  Name:   Title: Address for Notices:



--------------------------------------------------------------------------------

ABL AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as ABL Agent     By:  

 

      Name:       Title:     Address for Notices: EXISTING NOTEHOLDER AGENT:    
WILMINGTON SAVINGS FUND SOCIETY, FSB, as Existing Noteholder Agent for and on
behalf of the Existing Indenture Secured Parties     By:  

 

      Name:       Title: TERM AGENT:     DELAWARE TRUST COMPANY, as Term Agent
for and on behalf of the Term Secured Parties     By:  

 

      Name:       Title: